73 F.3d 545
Richard TOWNES, Jr., Petitioner-Appellant,v.Ronald J. ANGELONE, Director, Respondent-Appellee.
No. 96-2.
United States Court of Appeals,Fourth Circuit.
Submitted Jan. 23, 1996.Decided Jan. 23, 1996.

Donald Robert Lee, Virginia Capital Representation Resource Center, Richmond, Virginia, for Appellant.
Robert Quentin Harris, Assistant Attorney General, Richmond, Virginia, for Appellee.
Before NIEMEYER and LUTTIG, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Richard Townes is sentenced to death and is scheduled to be executed tonight at 9:00 p.m. for his 1986 murder of Virginia Goebel.  Yesterday, January 22, 1996, Townes filed this appeal from the order of the district court dated January 17, 1996, denying his petition for a writ of habeas corpus, challenging a separate 1976 robbery conviction which was presented to the jury at his murder trial as evidence of his future dangerousness.  In essence, Townes' challenge to the 1976 robbery conviction amounts to a challenge to evidence presented during his murder trial, which we reviewed recently in  Townes v. Murray, 68 F.3d 840 (4th Cir.1995), cert. denied, --- U.S. ----, 116 S. Ct. 831, --- L.Ed.2d ---- (1996).


2
The 1976 robbery conviction which Townes challenges in this case was entered pursuant to a guilty plea, and no direct appeal was taken.  That conviction, however, has been the subject of numerous collateral challenges, catalogued in the magistrate judge's report and recommendation to the district court in this case, dated February 22, 1993.  Even though Townes' claims are barred by multiple defaults in both state and federal court, the district court nevertheless reviewed their merits and rejected all of them.


3
We have carefully reviewed all of the matters presented and conclude that, for the reasons given by the district court in its January 17, 1996 opinion,  Townes v. Angelone, Civil Action No. 96-42-2 (E.D.Va. Jan. 17, 1996), the points raised on appeal have no merit.  Accordingly, the judgment of the district court is affirmed.


4
AFFIRMED.